Title: To George Washington from George Measam, 2 November 1778
From: Measam, George
To: Washington, George


  
    Sr
    Springfield [Mass.] Novr 2d 1778.
  
I take this first opportunity to represent to your Excellency the Number of Men each Regiment in General Gates’s Division has been returned for Cloathing, and which the General has been pleased to Order me to Deliver Cloathing to, agreeable to the proportion Cited in Your Excellencys Letter of the 27 Ulto, this may serve to prevent any part of them drawing again in Your Camp and is as follows (Viz.)

  
    
      Col. Baily’s Reigt Massechts.
      Men
      Col. Cilly’s 1st Reigt
    
    
       
       
      358
        of New Hampshir
      451
    
    
      Col. Wessens   Do
      Do
      332
      Col. Scammell
      
        
          
            3d
            Do
          
          
            2d
            Do
                   
        
        
      
      316
    
    
      Col. Michl Jacksons
      Do
      276
       Col. Hales.
      338
    
    
      Col. Bradfords.
      Do
      256
      Col. Hazens.
       
      507
    
    
      Col. Marshall
      Do
      255
       
       
      1612
    
    
      Col. Tupper, Late Francis
      Do
      334
      Massachust.
       
      2089
    
    
      Col. Brewer
      Do
      278
      Men
       
      3701
    
    
       
       
      2089
       
       
       
        
  
  
  
  
  No part of them are yet Delivered, and I wish they may not until I shall Have Your Excellancy’s approbation, but if they Come for them (as one already is) I don’t See how I Can avoid it as each Return has the General’s Order on the Back of it. I have no Blankets Shoes or Hats to Deliver them; I represented to the Generals and Officers Your Excellancies peremptory Orders to have the Men’s old Clothes returned into the Store, but they all Strongly Oppose it, and say they have remonstrated that Matter to your Excellancy and will not Deliver them up Until they know your Excellancy’s answer to their Remonstrance, I hope for your Excellancy’s further Instructions on this Head and have the Honor to be, Your Excellancy’s Most Obedt, and Most Humble Sert
  
    Geo. Measam
  
  
P.S. The Cloathing for your Camp from this Store is and will be (I hope) all on the road this Week. I Mean all that is in this Store: And their Colours shall be forwarded as Soon as Can be assertaind.
I inclose to your Excellency, Invoice and Rect of three Hhds Cloathg for General Nox’s Artillery, which he is to take for your Excellency’s further orders. amount as pr Invoice and Rect £3121.16 Lawful Money.
  

  G.M.

